DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Please see response below:
In response to applicant argument, specifically, Noh does not teach or suggest that length information is information that can be selectively included based on control information, and that the frame body field is included in the WU packet when the length information is included. Further, the control signal of Noh is used to determine the length of the wake-up packet, but is not directly used to determine the length of the frame body (Please see new prior art Huang discloses the WUR frame format with frame body field and length of frame body field).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 10863437 B1, provisional document 62/552,281, dated 08/30/2017, hereinafter “Noh”) in view of Po-Kai Huang, IEEE P802.11-17/057r8, Wireless LANs, Specification Framework for TGba, dated 12/21/2017).
Regarding claim 1, Noh discloses a method for communication in a wireless LAN system (see Figure 2A), comprising: generating, by a first wireless terminal, a wake-up packet modulated based on on-off keying (OOK) scheme (see column 16 lines 10-12, LP-WUR based on ON-OFF keying), wherein the wake-up packet includes control information related to whether length information of a frame body field having a variable length is included in the wake-up packet (see column 15 lines 32-36, control signal that can be used to determine the length of wakeup packet); and transmitting, by the first wireless terminal, the wake-up packet to a plurality of second wireless terminals (see column 6 lines 3-13, receiver address which could be single, multiple or broadcast address). Noh discloses all the subject matter but fails to mention wherein the wake-up packet further includes the frame body field when the length information is included in 
Regarding claim 3, Noh discloses wherein the frame body field includes a plurality of pieces of unicast identification information for the plurality of second wireless terminals (see column 6 lines 3-13, receiver addresses is the identification information).
Regarding claim 4, Noh discloses wherein the wake-up packet includes identification information of the first wireless terminal or group identifier information for the plurality of second wireless terminals (see column 6 lines 11-13, broadcast address) when the length information is not included in the wake-up frame based on the control information (see column 16 lines 15-19, for some WU packets frame body is omitted).
Regarding claim 5, Noh discloses wherein the wake-up packet is received based on a WUR module in a turn-on state (see column 5 lines 53-58, WU packet to 
Regarding claim 6, Noh discloses a first wireless terminal for communication in a wireless LAN system (see Figure 2A), the first wireless terminal comprising:
a transceiver for transmitting/receiving radio frequency (RF) signals; and a processor connected to the transceiver (see Figure 2A), wherein the processor is configured: to generate a wake-up packet modulated based on on-off keying (OOK) scheme (see column 16 lines 10-12, LP-WUR based on ON-OFF keying), wherein the wake-up packet includes control information related to whether length information of a frame body field having a variable length is included in the wake-up packet (see column 15 lines 32-36, control signal that can be used to determine the length of wakeup packet); and to transmit the wake-up packet to a plurality of second wireless terminals (see column 6 lines 3-13, receiver address which could be single, multiple or broadcast address). Noh discloses all the subject matter but fails to mention wherein the wake-up packet further includes the frame body field when the length information is included in the wake-up frame, and wherein the variable length of the frame body is determined based on the length information. However, Huang from a similar field of endeavor discloses wherein the wake-up packet further includes the frame body field when the length information is included in the wake-up frame (see R.4.9.1.I, page 11, when frame body field is present in a WUR frame then then the of the frame body field is indicated by the length subfield), and wherein the variable length of the frame body is determined based on the length information (see R.4.9.1.I, the length of frame body is in octets and up to 8 or 16 octets which is variable). Thus, it would have been obvious to one ordinary 

Regarding claim 8, Noh discloses wherein the frame body field includes a plurality of pieces of unicast identification information for the plurality of second wireless terminals (see column 6 lines 3-13, receiver addresses is the identification information).
Regarding claim 9, Noh discloses wherein the wake-up packet includes identification information of the first wireless terminal or group identifier information for the plurality of second wireless terminals (see column 6 lines 11-13, broadcast address) when the length information is not included in the wake-up frame based on the control information (see column 16 lines 15-19, for some WU packets frame body is omitted).
Regarding claim 10, Noh discloses wherein the wake-up packet is received based on a WUR module in a turn-on state (see column 5 lines 53-58, WU packet to turn on LP-WUR), wherein the WUR module is included in each of the plurality of second wireless terminals (see Figure 2, LP-WUR, item 208).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463